OPINION
MORRISON, Judge.
The offense is robbery; the punishment, forty (40) years.
The State has filed a motion to dismiss this appeal together with the uncontrovert-ed affidavit of Dallas County Sheriff Clarence Jones which shows that appellant escaped from custody on August 13, 1972, while his appeal was pending before the court and did not voluntarily return to custody within ten days.
Article 44.09, Vernon’s Ann.C.C.P., divests this court of jurisdiction under these circumstances.
The State’s motion to dismiss the appeal is granted and the appeal is dismissed. Articles 44.10, 44.11, V.A.C.C.P.; Holliday v. State, Tex.Cr.App., 482 S.W.2d 215; Cuevas v. State, Tex.Cr.App., 467 S.W.2d 421.